Exhibit 10.48

SUPPLEMENTAL LIFE PLAN

OF

AVON PRODUCTS, INC.

EFFECTIVE AS OF JANUARY 1, 1990

AMENDED AND RESTATED AS OF JANUARY 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   INTRODUCTION    1

SECTION 2.

   DEFINITIONS    1

SECTION 3.

   PARTICIPATION    2

SECTION 4.

   SUPPLEMENTAL LIFE ALLOWANCES    3

SECTION 5.

   ADMINISTRATION OF THE PLAN AND GOVERNING LAW    4

SECTION 6.

   CERTAIN RIGHTS AND LIMITATIONS    4

SECTION 7.

   AMENDMENT AND TERMINATION OF THE PLAN    6

SECTION 8.

   CLAIM PROCEDURES    6

 

i



--------------------------------------------------------------------------------

Section 1.

INTRODUCTION

Avon Products, Inc. (the “Company”) adopted the Supplemental Life Plan of Avon
Products, Inc. (the “Plan”) effective as of January 1, 1990 to provide death
benefit protection to certain elected or appointed officers of the Company and
to selected other employees of the Company and its Subsidiaries in recognition
of their contribution to the Company in carrying out management
responsibilities. The Company has now amended and restated such plan, effective
as of January 1, 2009. The Company intends to maintain the Plan indefinitely,
and the terms and conditions of participation and benefits under the Plan are
set out in this document.

Section 2.

DEFINITIONS

The following words and phrases, as used in the Plan, shall have the following
meaning unless a different meaning is plainly required by the context:

(1) “Beneficiary” shall mean the person or persons designated by a Participant
as his beneficiary or beneficiaries, such designation to be made in a time and
manner determined by the Retirement Board. If the Participant fails to designate
a beneficiary, or if the beneficiary predeceases the Participant (or each
beneficiary predeceases the Participant if more than one beneficiary is
designated), then the Participant’s spouse shall be the beneficiary, or if no
spouse survives the Participant, then the Participant’s estate shall be the
beneficiary. A Participant may change his designated beneficiary at the time and
in the manner determined by the Retirement Board.

(2) “Board of Directors” shall mean the Board of Directors of the Company.

(3) “Participant” shall mean any employee of the Company or a Subsidiary from
the time he began participation in the Plan in accordance with Section 3 until
the earlier of the time that: (a) such employee dies; (b) such employee
terminates employment (or is deemed by the Company to have terminated
employment) with the Company and its Subsidiaries (for this purpose, a
termination of employment does not occur until the end of any salary
continuation period covering such employee); (c) such employee has been
determined by the Retirement Board to no longer be eligible for continued
participation in the Plan; (d) with respect to any employee who is on a leave of
absence during which the Participant is receiving a disability benefit under any
of the Company’s disability insurance plans, such employee has been on such
leave of absence



--------------------------------------------------------------------------------

for 29 months; or (e) the Plan is terminated. Notwithstanding the foregoing, a
Participant may continue to participate in the Plan beyond the time period set
forth in this Section 2(3) in accordance with the express terms of a written
agreement entered into between such Participant and the Company referencing
participation in the Plan.

(4) “Retirement Board” shall mean the administrative board or any successor
thereto that administers the Avon Products, Inc. Personal Retirement Account
Plan, as amended from time to time.

(5) “Subsidiary” shall mean any majority-owned subsidiary of the Company.

(6) “Supplemental Life Allowance” shall mean the benefit referred to in
Section 4.

(7) As used in the Plan, the masculine pronoun shall include the feminine and
the feminine pronoun shall include the masculine unless otherwise specifically
indicated.

(8) As used in the Plan, the term “nonforfeitable” shall refer only to the
vested unsecured contractual right of a Beneficiary to benefits under the Plan.
In no event, however, shall the term “nonforfeitable” imply any preferred claim
on, or any beneficial ownership interest in, any assets of the Company before
those assets are paid to any Beneficiary pursuant to the terms of the Plan.

Section 3.

PARTICIPATION

The Retirement Board has the authority to include as Participants in the Plan
employees of the Company or a Subsidiary whose employment is based in the United
States at salary grade A04 or above, as the Retirement Board deems fit.
Authorization to include Participants in the Plan shall be in writing and
approved by the Retirement Board. After a designated employee completes all
required paperwork, such designated employee becomes a Participant. A designated
employee remains a Participant until the Retirement Board determines that the
Participant is no longer eligible for continued participation in the Plan or
unless his participation in the Plan otherwise ceases in accordance with the
terms of the Plan. All such determinations shall be in writing and approved by
the Retirement Board.

 

2



--------------------------------------------------------------------------------

Section 4.

SUPPLEMENTAL LIFE ALLOWANCES

(1) If a Participant dies while employed with the Company or a Subsidiary
(including during any salary continuation period covering such Participant), or
during the first 29 months of a leave of absence during which the Participant is
receiving a disability benefit under any of the Company’s disability insurance
plans, the Beneficiary of such Participant shall receive a Supplemental Life
Allowance determined in accordance with Section 4(2), provided that such
Participant has not made the election described in Section 4(4).

(2) After satisfying the requirements for participation as set forth under
Section 3, a Participant shall be eligible for a Supplemental Life Allowance
based upon the Participant’s salary grade level (e.g., A04) on the date of
participation, as determined periodically by the Company.

If a Participant is promoted, he will qualify for an additional Supplemental
Life Allowance for his new salary grade level, on the condition that any
evidence of insurability as may be required by the Retirement Board is furnished
within reasonable time limits consistently applied. If a Participant is demoted
to a lower salary grade level, he will retain his eligibility for the
Supplemental Life Allowance applicable to him prior to such demotion unless the
Retirement Board, in writing, exercises its discretion to provide that such
Participant will only be eligible for a Supplemental Life Allowance based upon
his new salary grade level. If a Participant is demoted to a salary grade level
below A04 or his employment is no longer based in the United States, he will
retain his eligibility for the Supplemental Life Allowance applicable to him
prior to such demotion or change in location of employment unless the Retirement
Board, in writing, exercises its discretion to provide that such Participant
will not qualify for any Supplemental Life Allowance under the Plan.

(3) Notwithstanding the foregoing, if the Company shall obtain a life insurance
policy (or policies) on the life of a Participant whether or not in connection
with the Plan and the insurer is not obligated to pay the policy’s death benefit
proceeds on the grounds that the Participant committed suicide or any other
grounds based on actions or inactions on the part of the Participant, then, and
in that event, the Company’s obligation to make payments under this Section 4
shall be terminated. The Company shall, in its sole discretion, determine what
steps are necessary and take such action as it deems reasonably appropriate to
pursue and obtain payment of any death benefit under said policy or policies.
Whatever steps are deemed appropriate by the Company to pursue this matter shall
be conclusive. In no event shall any Participant have any ownership interest in
such policy or policies.

 

3



--------------------------------------------------------------------------------

(4) Notwithstanding the foregoing, a Participant may elect not to be covered by
the Supplemental Life Allowance coverage provided under this Section 4.

Section 5.

ADMINISTRATION OF THE PLAN AND GOVERNING LAW

(1) Except as otherwise specifically provided in the Plan, the Retirement Board
shall be the administrator of the Plan, and the Retirement Board may delegate
all or any part of its administrative duties, to the extent it deems
appropriate, to such individuals (including employees of the Company) as the
Retirement Board shall determine. The Retirement Board (or its designee) shall
have full authority to determine all questions arising in connection with the
Plan, including the discretionary authority to interpret the Plan, to adopt
procedural rules, and to employ and rely on such legal counsel, actuaries,
accountants, and agents as it may deem advisable to assist in the administration
of the Plan. Decisions of the Retirement Board shall be conclusive and binding
on all persons.

(2) Except as otherwise provided by applicable law, all rights hereunder shall
be governed by and construed in accordance with the laws of the State of New
York.

Section 6.

CERTAIN RIGHTS AND LIMITATIONS

(1) The establishment of the Plan shall not be construed as conferring any legal
rights upon any employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company or a Subsidiary to discharge
any employee and to treat such employee without regard to the effect which such
treatment might have upon such employee as a Participant of the Plan.

(2) If the Retirement Board shall find that a Beneficiary entitled to a benefit
is unable to care for his affairs because of illness or accident or because he
is a minor, then the Retirement Board may direct that any benefit payment due
such Beneficiary, unless claim shall have been made therefor by a duly appointed
legal representative, be paid to the spouse, child, parent, or other blood
relative of such Beneficiary, or to a person with whom such Beneficiary resides.
Any such payment so made shall be a complete discharge of the liabilities of the
Plan with respect to such Beneficiary.

 

4



--------------------------------------------------------------------------------

(3) No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, garnishment, attachment,
encumbrance, or charge, and any attempt so to do shall be void; nor shall any
such benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Beneficiary entitled to such benefit.
If the Retirement Board shall find that any Beneficiary entitled to a benefit
under the Plan has become bankrupt or that any attempt has been made to
anticipate, alienate, sell, transfer, assign, pledge, garnish, attach, encumber,
or charge any such benefit under the Plan, then such benefit shall cease and the
Retirement Board may hold or apply the same to or for the benefit of such
Beneficiary in such manner as the Retirement Board shall determine.

(4) If any Participant shall at any time be convicted of a crime involving
dishonesty or fraud on the part of the Participant relating to the Company or a
Subsidiary, then the obligation of the Company to make or continue payment of
any benefits hereunder shall cease.

(5) A Participant, at the time participation commences, shall supply the
Retirement Board with such evidence of good health and insurability, including a
physical examination, as the Retirement Board may from time to time require to
satisfy any insurance company in connection with obtaining life insurance for
benefits under Section 4. A Participant who fails to supply such evidence when
required shall not be entitled to such benefits under Section 4.

(6) In addition to the payment set forth in Section 4, as an additional death
benefit paid with respect to a Participant, the Company shall pay to the
Beneficiary, as part of and at the same time that the Supplemental Life
Allowance is paid, an amount sufficient to pay all local, state, and federal
income taxes, calculated at the highest applicable marginal rates, on the amount
of the Supplemental Life Allowance payable under Section 4 and the payment made
under this Section 6(6) so that the net amount retained by the Beneficiary on
such amounts, after the payment of all local, state, and federal income taxes,
equals the Supplemental Life Allowance payable under Section 4.

(7) All benefits payable under the Plan shall be payable by the Company from its
general assets. The Plan shall not be funded by the Company.

(8) When payments are made under the Plan, the Company shall have the right to
deduct from each payment made any required withholding taxes.

 

5



--------------------------------------------------------------------------------

Section 7.

AMENDMENT AND TERMINATION OF THE PLAN

(1) The Board of Directors (or the Compensation Committee of the Board of
Directors, to the extent it has been delegated such authority) reserves the
right at any time and from time to time, and retroactively if deemed necessary
or appropriate, to amend or modify, in whole or in part, any or all of the
provisions of the Plan; provided that no such modification or amendment shall
adversely affect the rights and benefits of Participants that had accrued or
become nonforfeitable under the Plan prior to the date such amendment or
modification is adopted or becomes effective, whichever is later. No benefit
shall be deemed to have become accrued or nonforfeitable prior to the
Participant’s death.

(2) The Board of Directors (or the Compensation Committee of the Board of
Directors, to the extent it has been delegated such authority) may terminate the
Plan for any reason at any time; provided that such termination shall not
adversely affect the rights and benefits of Participants that had accrued or
become nonforfeitable under the Plan prior to the date that the Plan’s
termination is adopted or made effective, whichever is later.

Section 8.

CLAIM PROCEDURES

(1) Every claim for benefits under the Plan shall be in writing directed to a
member of the Retirement Board.

(2) Each claim filed shall be decided by the Retirement Board within a
reasonable time from its receipt, but not later than 90 days after receipt of
the claim by the Retirement Board (unless special circumstances require an
extension of such time, in which case a detailed written notice of such
extension will be given to the claimant within the initial 90-day period and
such claim shall be decided no later than 180 days after receipt of the claim by
the Retirement Board). A claim that is not decided within the applicable time
period may be considered to be denied. If a claim is denied in whole or in part,
then the claimant shall be given written notice of the denial in language
calculated to be understood by the claimant, which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial; and

 

6



--------------------------------------------------------------------------------

(c) describe any further information or documentation necessary for the claim to
be honored, explain why such documentation or information is necessary, and
explain the Plan’s review procedure.

(3) Upon written request of any claimant whose claim has been denied in whole or
in part, the Retirement Board shall make a full and fair review of the claim and
furnish the claimant with a written decision concerning it. Such request for
review must be made by the claimant to any member of the Retirement Board within
60 days following the claimant’s receipt of the benefit denial (or the claim
being deemed denied), and any such review will take into account all documents
and information submitted by the claimant upon review, whether or not such
documents and information were submitted or considered as part of the initial
claim. As part of the review process, a claimant shall:

(a) have the opportunity to submit written comments, documents, records, and
other information relating to the claim; and

(b) be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim.

(4) Each request for review filed shall be decided by the Retirement Board
within a reasonable time from its receipt, but not later than 60 days after
receipt of the request by the Retirement Board (unless special circumstances
require an extension of such time, in which case a detailed written notice of
such extension will be given to the claimant within the initial 60-day period
and such claim shall be decided no later than 120 days after receipt of the
claim by the Retirement Board). A request for review that is not decided within
the applicable time period may be considered to be denied. If a request for
review is denied in whole or in part, then the claimant shall be given written
notice of the denial in language calculated to be understood by the claimant,
which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial;

(c) state that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and

(d) contain a statement of any rights that the claimant may have to bring a
civil action under Section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amended and restated instrument
to be executed on this 7th day of November, 2008, effective as of January 1,
2009.

 

AVON PRODUCTS, INC. By:   /s/ Kim K.W. Rucker

Name:

Title:

 

Kim K.W. Rucker

Senior Vice President and General Counsel

 

8